This cause has been heretofore reversed because of a defective record in that the sentence and judgment were not in correspondence, and did not conform to the law nor with each other.
We now find from the State's motion for a rehearing that the judgment actually entered, and a certified copy of which is properly presented to us, was for a period of one year's confinement in the penitentiary. Under such a judgment this sentence can be reformed.
The State's motion for a rehearing is granted, the judgment of reversal is set aside, and this sentence is reformed so as to provide for a sentence of confinement in the State penitentiary *Page 189 
for not less than one hour nor more than one year. See authorities cited in original opinion.
As thus reformed, this judgment is therefore affirmed.